PER CURIAM.
Jason Dennis argues that the trial court erred in denying his amended 3.850 motion on the ground that it was untimely and successive. We agree with Dennis as his amended motion was “filed” in accordance with Haag v. State, 591 So.2d 614 (Fla.1992), three days before the trial court denied his initial 3.850 motion.
Nonetheless, we have considered the merits of his claim and conclude that any error was harmless. See, e.g., Wilson v. State, 436 So.2d 908 (Fla.1983).
WARNER, C.J., KLEIN and GROSS, JJ., concur.